Citation Nr: 1137289	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for heartburn, claimed as due to undiagnosed illness.  

2.  Entitlement to service connection for fatigue, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for headaches, claimed as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1983 to March 1992 and from December 2003 to December 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

This appeal was previously before the Board in July 2010, at which time the Board granted the claim of service connection for irritable bowel syndrome, denied the claim of service connection for elevated liver enzymes, and remanded the claims of service connection for heartburn, fatigue, and headaches for further development.  

The issue of service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim of service connection for heartburn, another examination with opinion is needed to determine whether the Veteran has a service-connectable disorder manifested by heartburn and, if so, whether it onset in, was aggravated by, or is causally related to service.  The Board acknowledges that the record includes the results of a VA examination and an opinion from a VA examiner.  The Board finds the record does not include adequate findings or adequate rationale for the determination that the esophageal symptoms were due to Ibuprofen usage, however.  Thus, another examination is needed.  

With respect to the claims of service connection for fatigue and headaches, based on the VA examiner's determination that the fatigue and headaches were symptoms of posttraumatic stress disorder, the Board finds the claims are inextricably intertwined with the issue of service connection for a psychiatric disorder which is being referred for development.  Thus, the claims are held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Schedule the Veteran for an examination to determine the nature and etiology of the reported heartburn.  The examiner is requested to review the evidence of record.  

The examiner is requested to state whether the Veteran has a chronic disorder manifested by heartburn.  If so, the examiner is requested to state whether it is at least as likely as not that the disorder was incurred in or aggravated by service or is causally related to service, to include any in-service exposure to environmental toxins.  

The examiner should explain the rationale for any opinion given, preferably with discussion of the Veteran's histories of heartburn prior to his tours in the Persian Gulf and the 2010 VA examiner's determination that the symptoms were related to Ibuprofen use.  

3.  Thereafter, readjudicate the claim of service connection for heartburn.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

4.  After the claim of service connection for psychiatric disorder has been adjudicated, readjudicate the claims of service connection for fatigue and headaches.  If service connection is granted for a psychiatric disorder, the readjudication must consider whether the fatigue and headaches are secondary to the psychiatric disorder.  If the claims remains denied, the appellant should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



